Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
2. 	Applicants' arguments and amendments filed 2/2/2021 have been considered, but they have not been entered. The reason is that claims 1 and 5 now recite “consisting of’ close ended transitional phrase. Therefore, the amendment needs further search and review for further consideration and the claims have not been entered.

Response to arguments
3.	As discussed above, the amendment needs further possible search and review for further consideration. Therefore, the claims have not been entered.

4.	Applicants argued on page 4 that Pibarto et al. does not teach the thermal extrusion of the mixture with the Bridger, it teaches only the thermal extrusion of the starch ingredients only (in bold).
In response, it is to be noted that Pibarot et al. discloses a thermal extrusion method to make finished product and cooking can be performed in an extruder ((Abstract, [0026], [0027], [0030]) to get cooked extruded product ([0033]) to make cooked pet food from carbohydrate, proteins etc. from combinations of vegetable and animal sources (at least in [0063]-[0066]) sources which provides an optimal texture and desired shape of the finally cooked extruded  food product (at least in [0033]). It is to be 

5.	Regarding the argument in relation to “additive” on page 4, Remarks section, it is to be noted that Pibarot et al. discloses monensin which includes sodium monensin also. 
However, as discussed above, the amendment of claims 1, 5, in particular, by amending with “consisting of’ transitional phrase needs further review and possible searches for further prosecution and therefore, claims have not been entered. However, examiner will also consider reviewing arguments also. 

Conclusion
6. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                               

/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792